—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated February 14, 1995 (People v Hill, 212 AD2d 632), affirming two judgments of the County Court, Nassau County, both rendered November 22, 1993, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the *687effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Miller, J. P., O’Brien, Santucci and Florio, JJ., concur.